


110 HR 837 IH: Internet Stopping Adults Facilitating

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 837
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mr. Smith of Texas
			 (for himself, Mr. Forbes,
			 Mr. Gallegly,
			 Mr. Chabot,
			 Mr. Feeney,
			 Mr. Franks of Arizona, and
			 Mr. Pence) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to protect youth
		  from exploitation by adults using the Internet, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Internet Stopping Adults Facilitating
			 the Exploitation of Today’s Youth Act (SAFETY) of
			 2007.
		2.Financial
			 facilitation of access to child pornography
			(a)OffenseChapter
			 95 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					1960A.Financial
				facilitation of access to child pornographyWhoever knowingly conducts, or attempts or
				conspires to conduct, a financial transaction (as defined in section 1956(c))
				in or affecting interstate or foreign commerce, knowing that such transaction
				will facilitate access to, or the possession of, child pornography (as defined
				in section 2256) shall be fined under this title or imprisoned not more than 20
				years, or
				both.
					.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 95 of title 18, United States Code, is
			 amended by adding at the end the following new item:
				
					
						1960A. Financial facilitation of access to
				child
				pornography.
					
					.
			3.Internet
			 facilitation of child pornography and exploitation of children
			(a)OffenseChapter
			 95 of title 18, United States Code, is amended by adding at the end the
			 following:
				
					1960B.Internet
				facilitation of child pornography and exploitation of children
						(a)OffenseWhoever, being an Internet content hosting
				provider or email service provider, knowingly engages in any conduct the
				provider knows or has reason to believe facilitates access to, or the
				possession of, child pornography (as defined in section 2256) shall be fined
				under this title or imprisoned not more than 10 years, or both.
						(b)DefinitionsAs
				used in this section—
							(1)the term
				Internet content hosting provider means a service that—
								(A)stores, through
				electromagnetic or other means, electronic data, including the content of web
				pages, electronic mail, documents, images, audio and video files, online
				discussion boards, and weblogs; and
								(B)makes such data
				available via the Internet
								(2)the term
				email service provider means a person that—
								(A)provides a
				service, using the Internet, for the transmission, receipt, storage, and
				retrieval, by registered users, of electronic mail messages; and
								(B)receives the
				content of, and recipient list for, electronic mail messages that it transmits,
				receives, or stores for the person or entity procuring such services.
								.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of chapter 95 of title 18, United States Code, is
			 amended by adding at the end the following new item:
				
					
						1960B. Internet facilitation of child
				pornography and exploitation of
				children
					
					.
			4.Child pornography
			 reporting
			(a)Child Pornography
			 ReportingSection 227(b)(4) of the Victims of Child Abuse Act of
			 1990 (42 U.S.C. 13032(b)(4)) is amended to read as follows:
				
					(4)Failure to
				report
						(A)Knowing
				failureA provider of electronic communication services or remote
				computing services described in paragraph (1) who knowingly fails to make a
				report under that paragraph shall be fined—
							(i)in
				the case of an initial failure to make a report, not more than $150,000;
				and
							(ii)in the case of
				any second or subsequent failure to make a report, not more than
				$300,000.
							(B)Negligent
				failureA provider of electronic communication services or remote
				computing services described in paragraph (1) who negligently fails to make a
				report under that paragraph shall be subject to a civil penalty of—
							(i)in
				the case of an initial failure to make a report, not more than $50,000;
				and
							(ii)in
				the case of any second or subsequent failure to make a report, not more than
				$100,000.
							(C)AuthorityFor
				the purposes of this paragraph, the Federal Communications Commission—
							(i)may levy civil
				penalties under subparagraph (B); and
							(ii)shall promulgate
				regulations, in consultation with the Attorney General, to—
								(I)effectuate the
				purposes of subparagraph (B); and
								(II)provide for
				appropriate administrative review of any civil penalties levied under that
				subparagraph.
								.
			5.Money laundering
			 predicateSection
			 1956(c)(7)(D) of title 18, United States Code, is amended—
			(1)by inserting
			 1466A (relating to obscene visual representation of the abuse of
			 children), before section 1708;
			(2)1960A (relating to financial
			 facilitation of access to child pornography), 1960B (relating to Internet
			 facilitation of child pornography and exploitation of children), before
			 section 2113; and
			(3)by inserting
			 2252A (relating to child pornography), 2260A (relating to increased
			 penalties for registered sex offenders), before section
			 2280.
			6.Record retention
			 requirements for Internet Service Providers
			(a)RegulationsNot later than 90 days after the date of
			 the enactment of this section, the Attorney General shall issue regulations
			 governing the retention of records by Internet Service Providers. Such
			 regulations shall, at a minimum, require retention of records, such as the name
			 and address of the subscriber or registered user to whom an Internet Protocol
			 address, user identification or telephone number was assigned, in order to
			 permit compliance with court orders that may require production of such
			 information.
			(b)Failure To
			 complyWhoever knowingly
			 fails to retain any record required under this section shall be fined under
			 title 18, United States Code, and imprisoned for not more than one year, or
			 both.
			7.Increased
			 penalties for sexual exploitation of childrenSection 2251(e) of title 18, United States
			 Code, is amended—
			(1)by striking
			 15 years nor more than 30 years and inserting 20 years or
			 for life; and
			(2)by striking
			 not less than 25 years nor more than 50 years, and all that
			 follows through not less than 35 years nor more than life. and
			 inserting life..
			8.Increased
			 penalties for activities relating to material involving the sexual exploitation
			 of childrenSection 2252(b) of
			 title 18, United States Code, is amended—
			(1)in paragraph
			 (1)—
				(A)by striking
			 5 years and not more than 20 years and inserting 15 years
			 or for life; and
				(B)by striking
			 not less than 15 years nor more than 40 years. and inserting
			 life.; and
				(2)in paragraph
			 (2)—
				(A)by striking
			 or imprisoned not more than 10 years, or both and inserting
			 and imprisoned for not less than 3 years nor more than 20 years;
			 and
				(B)by striking
			 10 years nor more than 20 years. and inserting 20 years
			 or for life..
				9.Increased
			 penalties for activities relating to material constituting or containing child
			 pornographySection 2252A(b)
			 of title 18, United States Code, is amended—
			(1)in paragraph
			 (1)—
				(A)by striking
			 5 years and not more than 20 years and inserting 15 years
			 or for life; and
				(B)by striking
			 not less than 15 years nor more than 40 years and inserting
			 life; and
				(2)in paragraph
			 (2)—
				(A)by striking
			 or imprisoned not more than 10 years, or both and inserting
			 and imprisoned for not less than 3 years nor more than 20 years;
			 and
				(B)by striking
			 10 years nor more than 20 years and inserting 20 years or
			 for life.
				10.Requirement to
			 place warning marks on commercial websites containing sexually explicit
			 material
			(a)DefinitionsIn
			 this section—
				(1)the term
			 Commission means the Federal Trade Commission;
				(2)the term
			 website means any collection of material placed in a computer
			 server-based file archive so that it is publicly accessible, over the Internet,
			 using hypertext transfer protocol or any successor protocol except that the
			 term does not include any collection of material where access to sexually
			 explicit material is restricted to a specific set of individuals through the
			 provision of a password or through another access restriction mechanism;
				(3)the term
			 sexually explicit material means any material that depicts
			 sexually explicit conduct (as that term is defined in subsection (2)(A) of
			 section 2256 of title 18, United States Code), unless the depiction constitutes
			 a small and insignificant part of the whole, the remainder of which is not
			 primarily devoted to sexual matters;
				(4)the term
			 Internet means the combination of computer facilities and
			 electromagnetic transmission media, and related equipment and software,
			 comprising the interconnected worldwide network of computer networks that
			 employ the Transmission Control Protocol/Internet Protocol or any successor
			 protocol to transmit information; and
				(5)the term
			 Internet access service—
					(A)means a service
			 that enables users to access content, information, electronic mail, or other
			 services offered over the Internet, and may also include access to proprietary
			 content, information, and other services as part of a package of services
			 offered to consumers; and
					(B)does not include
			 telecommunications services.
					(b)Labeling
			 requirementExcept as
			 provided in subsection (d), no person who operates a website that is primarily
			 operated for commercial purposes, in or affecting interstate or foreign
			 commerce, may knowingly, and with knowledge of the character of the material,
			 place on that website sexually explicit material, and fail—
				(1)to include on each
			 page of the website that contains sexually explicit material, the marks and
			 notices prescribed by the Commission under subsection (c); or
				(2)to ensure that the
			 matter on the website that is initially viewable, absent any further actions by
			 the viewer, does not include any sexually explicit material.
				(c)Prescription of
			 marks and noticesNot later than 90 days after the date of
			 enactment of this Act, the Commission shall, in consultation with the Attorney
			 General, establish by regulation clearly identifiable marks or notices to be
			 included in the code, if technologically feasible, or if not feasible on the
			 pages, of websites that contain sexually explicit material in order to inform
			 the viewer of that fact and to facilitate the filtering of such pages.
			(d)Inapplicability
			 to carriers and other service providersThis section shall not
			 apply to a person, to the extent that such person is—
				(1)a
			 telecommunications carrier engaged in the provision of a telecommunications
			 service;
				(2)a
			 person engaged in the business of providing an Internet access service;
			 or
				(3)similarly engaged
			 in the transmission, storage, retrieval, hosting, formatting, or translation
			 (or any combination thereof) of a communication made by another person, without
			 selection or alteration of the content of the communication, and such person's
			 deletion of a particular communication or material made by another person in a
			 manner consistent with any applicable law or regulation shall not constitute
			 selection or alteration of the content of the communication.
				(e)PenaltiesWhoever
			 violates subsection (b)—
				(1)shall be fined
			 under title 18, United States Code, imprisoned not more than 5 years, or both;
			 and
				(2)shall be fined
			 under title 18, United States Code, and imprisoned for not less than 5 years
			 nor more than 15 years, if such person has a prior conviction under—
					(A)this
			 section;
					(B)section 1591 or
			 chapter 71, chapter 109A, chapter 110, or chapter 117 of title 18, United
			 States Code;
					(C)section 920 of
			 title 10, United States Code, (article 120 of the Uniform Code of Military
			 Justice); or
					(D)the laws of any
			 State relating to—
						(i)aggravated sexual
			 abuse, sexual abuse, or abusive sexual contact involving a minor or
			 ward;
						(ii)the
			 production, possession, receipt, mailing, sale, distribution, shipment, or
			 transportation of child pornography; or
						(iii)sex
			 trafficking of children.
						11.Additional RICO
			 predicatesSection 1961(1) of
			 title 18, United States Code, is amended—
			(1)by inserting
			 section 641 (relating to embezzlement or theft of public money,
			 property, or records, after 473 (relating to
			 counterfeiting),; and
			(2)by inserting
			 section 666 (relating to theft or bribery concerning programs receiving
			 Federal funds), after section 664 (relating to embezzlement from
			 pension and welfare funds),.
			12.Additional
			 resources for the Innocent Images National Initiative
			(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Director of the Federal Bureau of
			 Investigation to carry out the Innocent Images National Initiative, $30,000,000
			 for each of the fiscal years 2008 through 2012.
			(b)AvailabilityAny
			 amounts appropriated pursuant to
			 subsection (a) shall remain available until
			 expended.
			
